      Case 4:20-cv-05640-YGR Document 285 Filed 01/25/21 Page 1 of 4



 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE &
     REATH LLP
 3   Four Embarcadero Center, 27th Floor
     San Francisco, CA 94111
 4   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
 5
     GARY A. BORNSTEIN (pro hac vice)
 6   gbornstein@cravath.com
     CRAVATH, SWAINE & MOORE LLP
 7   825 Eighth Avenue
     New York, New York 10019
 8   Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
 9
     Attorneys for Plaintiff Epic Games, Inc.
10

11                              UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13                                       OAKLAND DIVISION
14                                                 Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
15                 Plaintiff, Counter-defendant, Case No. 4:11-cv-06714-YGR-TSH
16                     v.                          Case No. 4:19-cv-03074-YGR-TSH
     APPLE INC.,
17
                   Defendant, Counterclaimant.
18                                                 DECLARATION OF GARY A.
     IN RE APPLE IPHONE ANTITRUST                  BORNSTEIN IN SUPPORT OF
19   LITIGATION                                    ADMINISTRATIVE MOTION TO FILE
                                                   THE JOINT DISCOVERY LETTER
20                                                 BRIEF UNDER SEAL
     DONALD R. CAMERON, et al.,
21
                                       Plaintiffs,
22                     v.                          Judge: Hon. Magistrate Thomas S. Hixson
23   APPLE INC.,
                                        Defendant.
24

25

26

27

28

                               DECLARATION OF GARY A. BORNSTEIN
      Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
       Case 4:20-cv-05640-YGR Document 285 Filed 01/25/21 Page 2 of 4



 1                  I, Gary A. Bornstein, declare as follows:

 2                  1.      I am a partner at the law firm of Cravath, Swaine & Moore LLP, and am

 3   one of the attorneys representing Epic Games, Inc. (“Epic”) in the above-captioned actions. I am

 4   admitted to appear before this Court pro hac vice in Epic v. Apple. I am familiar with Epic

 5   Games, Inc.’s treatment of confidential information, based on my personal experience representing

 6   Epic. The contents of this declaration are based on my personal knowledge.1 If called to be a

 7   witness, I could and would testify competently thereto.

 8                  2.      I submit this declaration pursuant to Civil Local Rules 79-5(d)(1)(A) and

 9   79-5(e)(1) in support of Defendant Apple Inc.’s Administrative Motion to File Under Seal the

10   Joint Discovery Letter Brief Regarding Discovery from Non-Party Samsung Electronics America,

11   Inc. and supporting Exhibits 3-5 (the “Administrative Motion”). (Epic Games, Inc. v. Apple Inc.,

12   No. 20-cv-05640-YGR-TSH, ECF No. 269; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-

13   06714-YGR-TSH, ECF No. 376; Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-

14   YGR-TSH, ECF No. 247).

15                  3.      On January 21, 2021, Defendant Apple, Inc. filed under seal a Joint Letter

16   Brief Regarding Apple’s Subpoena to Non-Party Samsung Electronics America, Inc., as well as

17   supporting Exhibits 3-5. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF

18   Nos. 269-3, 269-6, 269-7, 269-8; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-

19   YGR-TSH, ECF Nos. 376-3, 376-6, 376-7, 376-8; Donald R. Cameron, et al. v. Apple Inc.,

20   No. 4:19-cv-03074-YGR-TSH, ECF Nos. 247-3, 247-6, 247-7, 247-8.)

21                  4.      Epic seeks to maintain under seal in its entirety Exhibit 5 to the Joint

22   Discovery Letter Brief Regarding Discovery from Non-Party Samsung Electronics America, Inc.

23   filed on January 21, 2021 (“Exhibit 5”). (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-

24
        1
          Courts in this District routinely grant motions to seal on the basis of declarations of counsel
25   submitted pursuant to Local Rule 79-5. See, e.g., Cisco Sys., Inc. v. OpenTV Inc., No. 13-00282-
26   EJD, ECF Nos. 76, 82 (N.D. Cal. Oct. 8, 2013); Avago Techs., Inc. v. IPtronics Inc., No. 10-
     02863-EJD, ECF Nos. 544, 545 (N.D. Cal. Apr. 7, 2015). I am personally familiar with Epic’s
27   safeguarding of proprietary information, but if the Court deems this declaration insufficient, Epic
     respectfully requests that it be permitted to file a further declaration supporting filing under seal.
28
                                                -1-
                                 DECLARATION OF GARY A. BORNSTEIN
        Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
        Case 4:20-cv-05640-YGR Document 285 Filed 01/25/21 Page 3 of 4



 1   TSH, ECF No. 269-8; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH,

 2   ECF No. 376-8; Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR-TSH, ECF No.

 3   247-8).

 4                    5.   Exhibit 5 is a document Epic has designated as “HIGHLY

 5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, consistent with Samsung Electronics

 6   America, Inc. and Epic’s view that disclosure of information contained therein to another Party or

 7   Non-Party would create a substantial risk of serious harm that could not be avoided by less

 8   restrictive means. (See Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No.

 9   112; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH, ECF No. 199;

10   Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR-TSH, ECF No. 85.)

11                    6.   Specifically, Exhibit 5 consists of the Collaboration Agreement between

12   Samsung Electronics Co., Ltd. (“Samsung”) and Epic Games, International S.à.r.l. (the

13   “Collaboration Agreement”). This document contains commercially sensitive information,

14   including negotiated financial terms concerning revenue share and other trade secrets. Disclosure

15   of such information would harm both Epic and non-party Samsung by placing them at a

16   competitive disadvantage because competitors would gain insight into key financial and strategic

17   terms outlined in the Collaboration Agreement.

18                    7.   The Collaboration Agreement also contains commercially sensitive

19   information regarding Epic’s business relationship with Samsung concerning the promotion of

20   Fortnite. Disclosure of such information would harm Epic by impeding Epic’s ability to maintain

21   and develop further business relationships with Samsung and arrangements with similarly situated

22   third parties.

23                    8.   Epic keeps the details of its agreements with business partners, such as its

24   Collaboration Agreement with Samsung, strictly confidential to avoid undue prejudice to Epic and

25   its partners through the disclosure of commercially sensitive information.

26                    9.   This request for relief is particularized and narrowly tailored to seal only

27   information that if disclosed would cause Epic undue prejudice if publicly revealed.

28
                                                -2-
                                 DECLARATION OF GARY A. BORNSTEIN
        Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
       Case 4:20-cv-05640-YGR Document 285 Filed 01/25/21 Page 4 of 4



 1                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 2   is true and correct and that I executed this declaration on January 25, 2021 in Riverside, CT.

 3

 4                                                     /s/ Gary A. Bornstein
                                                       Gary A. Bornstein
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -3-
                                DECLARATION OF GARY A. BORNSTEIN
       Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
